Case 5:20-cv-01422-XR Document 4-4 Filed 05/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

PAUL RUSESABAGINA,
TACIANA MUKANGAMIJE, Civil Action No. 5:20-1422
ANAISE UMUBYEYI
KANIMBA, AIMEE-LYS
RUSESABAGINA, CARINE
ISERE KANIMBA, AIMEDIANE
RUSESABAGINA,

TRESOR RUSESABAGINA,
AND ROGER RUSESABAGINA,

Plaintiffs,
VS.
GAINJET AVIATION, S.A.,

CONSTANTIN
NIYOMWUNGERE,,

 

Defendants.

 

AFFIDAVIT OF PROCESS SERVER ONE LLC REGARDING SERVICE
OF PETITION AND SUMMONS THROUGH THE HAGUE CONVENTION

COMES NOW, Robert C. Hilliard of HILLIARD MARTINEZ GONZALES LLP, as counsel for
Plaintiffs, with this Affidavit by their contractors, Process Server One LLC regarding the service
of the Summons and Complaint on Defendant GAINJET AVIATION, S.A. under the Hague
Convention 02 of 1 March 1954 on civil procedure, for service in the sovereign country of
Greece.

Contractor Process Server One, LLC, represented by case manager Kelly Breuer, hereby states
and affirms that the Summons and Complaint to be served upon Defendant GAINJET
AVIATION, S.A. were translated into Greek and were transmitted to Greek Committee on
Private International Law, President: Prof. Dr. Spyridon Vrellis, c/o Ministry of Foreign Affairs
Legal Department, 100 27, Athens, in the country of Greece pursuant to the provisions of the
Hague Convention on civil procedure, by the undersigned, using international Federal Express
service. Said Federal Express service shows delivery of the package to the Ministry of Foreign
 

Case 5:20-cv-01422-XR Document 4-4 Filed 05/13/21 Page 2 of 2

Affairs on March 2, 2021. A courtesy email was also sent with the submission documents to the
Ministry.

The Hague Convention allows for service of process to be requested by submission to said
Ministry, where they will process the request and commission a bailiff or private process server
within the country, pursuant to the country's rules or laws regarding service of process.

The undersigned further states that no communication from the Ministry has been received
regarding said application since the date of submission. Unfortunately, service of process under
the Hague Convention in many countries, including Greece, can take several months in normal
times, and even longer with the added difficulties of the COVID response worldwide. This is not
unusual; several months to a year can pass before an affidavit of service is received. The
undersigned is contracted to monitor this process and to immediately deliver to the court proof of
service when received.

Further, the affiant sayeth not.

Dated: May 4, 2021

 

 

i
Kelly/B uer |”
Process/Server One

VERIFICATION OF PROCESS SERVER ONE

I declare under penalty of perjury that the foregoing is true and correct. Executed on the
day of : a , at ZO2-|
(month) (date) (year)

 

\

o,

\ 4 + 4 17 VA Ge 4 aL
inclu Okay
ANDRIA BEAUVAIS
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID 90014024343
MY COMMISSION EXPIRES AUGUST 06, 2021

 
